          Case 1:17-cv-01894-RJS Document 102 Filed 11/19/20 Page 1 of 2




                                                                                          November 19, 2020

The Honorable Richard J. Sullivan
United States District Judge
United States District Court for the Southern District of New York
500 Pearl St. New York, N.Y. 10007

By Electronic Filing.

        Re:      Hayden v. City of New York, et al., 17-cv-1894 (RJS)

Dear Judge Sullivan:

         My firm, with other counsel, represents Mr. Hayden in the matter named above. I write
jointly with Elissa Fudim as counsel for defendants as directed by the Court (ECF No. 99).

        Defendants and their counsel are available for trial the proposed weeks of February 16,
February 21, March 18, and March 22. Defendants and their counsel are not available the weeks of
April 12 and April 19. 1 The week of April 5 is not ideal for defendants’ counsel but they could
potentially make it work, were it convenient for everyone else. However, unfortunately, none of the
proposed dates work for plaintiff’s counsel.

        In the interest of providing full information, we detail our conflicts. Initially, David Rankin,
who is scheduled to be lead counsel at trial, will be on paternity leave during the month of February
and into March of 2021. As to the other dates:

    •   March 18, 2021: Plaintiffs’ counsel has a trial on deck in White Plains, in the matter of
        Thomas v. McManus, 17-cv-04025 (SDNY), the court and the parties have requested the last
        week of March for trial and the scheduling committee has yet to return a date.

    •   March 22, 2021: Plaintiffs’ counsel has a trial on deck in White Plains, in the matter of
        Thomas v. McManus, 17-cv-04025 (SDNY).

    •   April 5, 2021: Plaintiffs’ counsel has a trial on deck in White Plains, in the matter of Thomas
        v. McManus, 17-cv-04025 (SDNY).

    •   April 12, 2021: Plaintiffs’ counsel has trial, Davis v. DOCCS 17-cv-503 (NDNY), which is
        attempting to be scheduled to on that date but given the proximity to the conclusion of the
        Thomas trial, Mr. Rankin is attempting to move this trial into late May or June.

1 The attorney who will be joining Ms. Fudim as trial counsel in this matter is Joshua Lax (he will be filing a

separate notice of appearance). Mr. Lax currently has a trial scheduled for May 3, 2021 in the case of Kareem
Bellamy v. City of N.Y., et al, 12-CV-1025 (AMD). Bellamy is a reverse conviction case with Monell claims,
and is anticipated to last at least two weeks. Accordingly, the preparation for Bellamy will render Mr. Lax
unavailable the weeks of April 12 and April 19.
         Case 1:17-cv-01894-RJS Document 102 Filed 11/19/20 Page 2 of 2




   •   April 19, 2021: Plaintiffs’ counsel has trial which is attempting to be scheduled to begin in
       April in the matter of Davis v. DOCCS (NDNY).

Plaintiff’s counsel also have several other trials scheduled for May, June, and July, and the pandemic
makes such scheduling all the more difficult.

        Plaintiff’s counsel are available in the first week of August, or the second week of September
provided we do not have to conduct proceedings the day of Yom Kippur (or any time thereafter).
Defendants are unavailable in the first week of August, but state that the second week of September
works (again, provided there are no proceedings on Yom Kippur). We thank the Court for its
attention to this matter.



                                                      Respectfully submitted,

                                                           /s/
                                                      _________________
                                                      J. Remy Green
                                                          Honorific/Pronouns: Mx., they/their/them
                                                      COHEN&GREEN P.L.L.C.
                                                      Attorneys for Plaintiff
                                                      1639 Centre St., Suite 216
                                                      Ridgewood, New York 11385

cc:
All relevant parties by ECF.




                                                                                           Page 2 of 2
